FILED
                             NOT FOR PUBLICATION                             NOV 01 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



STEPHEN J. ODELL,                                 No. 10-35660

               Plaintiff - Appellant,             D.C. No. 2:10-cv-00165-RAJ

  v.
                                                  MEMORANDUM *
FEDERAL BUREAU OF
INVESTIGATION; SEATTLE PACIFIC
UNIVERSITY,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Western District of Washington
                    Richard A. Jones, District Judge, Presiding

                            Submitted October 25, 2011 **

Before:        TROTT, GOULD, and RAWLINSON, Circuit Judges.

       Stephen J. Odell appeals pro se from the district court’s summary judgment

and dismissal order in his action alleging state law claims against Seattle Pacific

University (“SPU”) and a Federal Tort Claims Act (“FTCA”) claim against the

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Federal Bureau of Investigation (“FBI”). We have jurisdiction under 28 U.S.C. §

1291. We review de novo both a grant of summary judgement, Universal Health

Servs., Inc. v. Thompson, 363 F.3d 1013, 1019 (9th Cir. 2004), and a dismissal for

lack of subject matter jurisdiction, Kruso v. Ints. Tel. & Tel. Corp., 872 F.2d 1416,

1421 (9th Cir. 1989). We affirm.

      The district court properly granted summary judgment on Odell’s tort claims

against SPU because the claims were barred by the statute of limitations. See

Wash. Rev. Code § 4.16.100(1).

      The district court properly dismissed Odell’s FTCA claim for lack of subject

matter jurisdiction because Odell failed to file an administrative claim before filing

this action. See 28 U.S.C. §§ 2401(b), 2675(a); Marley v. United States, 567 F.3d

1030, 1034-37 (9th Cir. 2009).

      We do not consider Odell’s constitutional claims raised for the first time on

appeal. See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999).

      Odell’s remaining contentions are unpersuasive.

      AFFIRMED.




                                           2                                    10-35660